DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnets must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The connector and complementary connector comprising of magnets is not described in the specifications or in the drawings in a way that allow one skilled in the relevant art to determine how and where to put the magnets. Is it one magnet on the connector and one on the complementary connector? Are they on the engaging portions of the connector and complementary connectors? The drawings does not show a magnet. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 are unclear in what is meant by the connectors and the complementary connectors comprising of one or more magnets due to the 35 112 (a) issues surrounding the claim, and therefore the metes and bounds of the claim cannot by ascertained. For the purposes of examination, the Examiner understood the magnets to be anywhere on the edge of the feeding bowl that can connect to the base with its corresponding magnet. 
Claim 15 recites the limitation "the reservoir" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites of “abutment portion comprises a planar surface contacting with a connector” and it is unclear if it means the same connector that connects with the complementary connectors as cited in claim 1. Is it the same kind of connector or a separate kind of connector that is specifically for the abutment portions? Is this connector part of the “one or more connectors” in claim 1? Furthermore, claim 21 keeps citing this connector with “a” and not “the” and thus it is unclear if it is referring to a new connector each time or the same connector in line 3. For the purposes of examination, the Examiner interprets the connector in claim 21 to be a separate connector from claim 1 and throughout claim 21, it is referring to the same connector. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 10, 12-15, 18, 20, 21, 25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzana et al. (US 2008/0216754), herein after Lorenzana.

    PNG
    media_image1.png
    164
    202
    media_image1.png
    Greyscale

Annotated Fig. 1: Zoomed in of the indent in Fig. 6 of Lorenzana
Regarding claim 1, Lorenzana teaches of an animal feeding bowl assembly (Abstract, animal feeder) comprising:
a feeding bowl (Fig. 7, cover 20 with container 40) comprising one or more connectors (latches 22); and
a base (base 30) comprising one or more complementary connectors (hand holds 18) and one or more abutment portions (outside edge of the vertical protrusion 26), wherein the feeding bowl (20) is releasably mountable to the base in a locked orientation (Fig. 6, latch 22 locks into the complementary connector 18) and an unlocked orientation relative to the base (placing the feeding bowl 20 just on top of the base without locking it in), and the one or more connectors and one or more complementary connectors are arranged such that in the locked orientation the feeding bowl is retained on the base by at least one of the one or more connectors engaging with at least one of the one or more complementary connectors (Fig. 6, feeding bowl 20 is retained on the base by latch 22 engaging with the complementary connector 18), and the one or more abutment portions are indents in the outside wall of the base (Annotated Fig. 1 above and Fig. 9, abutment portion 26 is an indent in the outside wall of the base).

Regarding claim 3, Lorenzana teaches of wherein the feeding bowl (20) comprises an even number of connectors (Fig. 5, 2 connectors 22).

Regarding claim 4, Lorenzana teaches of wherein each connector (22) comprises an engagement portion (Fig. 6, portion that hooks onto the complementary connector 18) for engaging with a complementary connector on the base (Fig. 6, engagement portion engages with complementary connector 18).

Regarding claim 5, Lorenzana teaches of wherein each engagement portion is planar (engagement portion is planar).

Regarding claim 7, Lorenzana teaches (Fig. 6) of wherein the base comprises a cavity (integrated storage region 32), an opening (Fig. 9, top opening of base 30 into cavity 32) for allowing the cavity to be filled with a substance (¶0018, can be filled with be a substance) and wherein the substance is a weight or ballast (¶0018, can be filled with multiple items such as dog food which can be a weight).

Regarding claim 10, Lorenzana teaches of wherein the base (30) comprises an outer rim formed around its circumference (rim by vertical protrusion 26) and the outer rim provides a step formation for abutting with the feeding bowl (Annotated Fig. 1 above, outer rim provides a step formation for abutting with the feeding bowl).

Regarding claim 12, Lorenzana teaches of wherein the base comprises an even number of complementary connectors (Fig. 6, base comprises of 2 complementary connectors).

Regarding claim 13, Lorenzana teaches (Fig. 6) of wherein each complementary connector (18) comprises one of a notch or an indent in a wall of the base that projects towards a center of the base (complementary connector is a notch that projects towards a center of the base 30).

Regarding claim 14, Lorenzana teaches (Fig. 6) of wherein each connector (22) comprises an engagement portion for engaging with a complementary connector (18) on the base and wherein each complementary connector comprises an engagement portion for engaging with the engagement portion on a connector on the feeding bowl (connectors 22 and complementary connectors 18 have engagement portions to engage with one another).

Regarding claim 15, Lorenzana teaches (Fig. 6) of wherein the engagement formation on the complementary connector (18) projects towards a center of the reservoir (engagement portion of the complementary connector projects towards a center of the reservoir 32).


    PNG
    media_image2.png
    461
    383
    media_image2.png
    Greyscale

Annotated Fig. 2: Abutment portions on the side of the base 30 in Fig. 5 of Lorenzana
Regarding claim 17, Lorenzana teaches (Annotated Fig. 2 above) of wherein the base (30) comprises an even number of abutment portions (red curved lines show 2 abutment portions on the sides of the base 30, not on the sides with the complementary connectors 22).

Regarding claim 18, Lorenzana teaches (Annotated Fig. 1 above) teaches of wherein each abutment portion has a varying depth over its surface area and the varying depth is greater at a bottom of the abutment portion than at a top of the abutment portion (bottom of the abutment portion indents further towards the center of the base 30 than the top of the abutment portion).

Regarding claim 20, Lorenzana teaches (Annotated Fig. 2 above) of wherein each abutment portion (26) is provided on a wall of the base that does not contain a complementary connector (abutment portion 26 is provided on a wall of the base 30 that does not have a complementary connector 18).

Regarding claim 21, Lorenzana teaches of wherein (Annotated Fig. 1 above) each abutment portion (26) comprises a planar surface (has a planar surface at the bottom of the abutment portion) contacting with a connector (Fig. 9, ¶0023, depression 28 interlocks with the abutment portion 26) and allowing a connector to slide thereon (¶0023, the outside edge of the abutment portion 26 is slightly angled in order to lead and slide the abutment portion 26 into the connector 28) and wherein the abutment portion or abutment portions are arranged to contact with a connector when the feeding bowl is mounted in its unlocked orientation on the base (when the feeding bowl 20 is just placed on top of the base 30 or is rotated 90 degrees such that the latches 22 does not line up with the complementary connector 18, the abutment portions are arranged to contact with the connector 28 in this unlocked orientation on the base 30).

Regarding claim 25, Lorenzana teaches of further comprising a closure (planar member 20-1) (Fig. 6, ¶0022, base 30 remains fully enclosed by planar member 20-1 formed in the feeding bowl 20).

Regarding claim 28, Lorenzana teaches of wherein the feeding bowl assembly comprises more than one engaging set of connectors and complementary connectors (one set is with the latch 22 and hand holds 18, and another set is the vertical protrusion 26 with depression 28), and each set is of a different size and/or shape and wherein the sets of connectors and complementary connectors are arranged to engage with different locking strengths (Fig. 9, each set is a different size and shape wherein they are arranged to engage with different locking strengths).

Regarding claim 29, Lorenzana teaches of wherein the feeding bowl assembly comprises more than one engaging set of connectors and complementary connectors (one set is with the latch 22 and hand holds 18, and another set is the vertical protrusion 26 with depression 28); each set is of a different shape and wherein the sets of connectors and complementary connectors are arranged to engage with different locking strengths (Fig. 9, each set is a different shape wherein they are arranged to engage with different locking strengths).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzana et al. (US 2008/0216754), herein after Lorenzana, in view of Jones et al. (US 2016/0255805), herein after Jones.
Regarding claim 2, Lorenzana teaches of the invention in claim 1 but does not appear to teach wherein the feeding bowl is formed from a resilient material.
Jones is in the field of pet bowls and teaches of wherein the feeding bowl is formed from a resilient material (¶0100, tray riser 160 and the tray 110 can be formed from acrylonitrile butadiene styrene, a resilient material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lorenzana to incorporate the teachings of Jones to make the feeding bowl out of a resilient material in order to use a well-known and easy to use durable material.
 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzana et al. (US 2008/0216754), herein after Lorenzana, in view of Moran (US 2007/0045492).
Regarding claim 6, Lorenzana teaches of the invention in claim 1, but does not appear to teach wherein each connector comprises one or more magnets. 
Regarding claim 16, Lorenzana teaches of the invention in claim 1, but does not appear to teach wherein each complementary connector comprises one or more magnets.
Moran is in the field of connectors and teaches of wherein each connector comprises one or more magnets (Fig. 23, ¶0064, restraint may be further solidified by adding a pair of corresponding magnet 66 with one magnet 68 positioned on the upper leg 54 and the other magnet 70 positioned on the back plate in order to prevent the lever from pivoting when the bracket assembly is rotated or positioned on its side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lorenzana to incorporate the teachings of Moran to have each connector and complementary connector to comprise of one of more magnets in order to quickly secure and snap in the feeding bowl to the base. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647